By the Court.
This is a suit in equity whereby the plaintiff seeks an accounting, discovery and general relief. The bill of complaint sets forth transactions between the plaintiff’s intestate and the defendants and charges that large indebtedness is due from them to his estate. The case was referred to a master under a rule which required him to find the facts and report his findings to the court. The evidence is not reported. Therefore the findings of fact made by the master must be accepted as true. Glover v. Waltham Laundry Co. 235 Mass. 330, 334. The findings are not inconsistent or contradictory or plainly wrong. The report of the master is straightforward and unequivocal. As to the essential allegations of the bill the findings are all adverse to the plaintiff. It would be vain to recount the facts because they present no question of law. A decree was entered dismissing the bill. There is no ground in law *30for reversing that decree. O’Brien v. Gove, 208 Mass. 325. Lovell v. Commonwealth Thread Co. Inc. 280 Mass. 243, 246. Birch v. Arnold & Sears, Inc. 288 Mass. 125, 136.

Decree affirmed with costs.